Citation Nr: 0317590	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  02-01 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a right ear disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







REMAND

In January 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the veteran and request that he 
provide complete information regarding his 
medical treatment prior to service, concerning 
his fall as a toddler and injuring his head, 
his treatment for seizures from age eight to 
ten, and motor vehicle accidents in 1979 and 
in 1986.  He should indicate the dates and 
places of treatment, the names and addresses 
of his physicians, and any hospitalizations he 
has had.  

The appropriate release forms should be 
provided, and should include a form to be 
signed by the veteran for the release of 
medical information from Lawrence H. Moore, 
M.D., 1095 Marshall Way, Placerville, Ca. 
95667, who referred the veteran to another 
private examiner for a consultation performed 
in January 1999.  

2.  After the above has been accomplished, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations: a VA 
audiometric examination and a VA ear 
examination to be performed by an ear, nose 
and throat specialist (otolaryngologist).  
Send the claims folder to the examiners for 
review.  

The VA audiometric evaluation should include 
determinations of pure tone acoustic 
thresholds at appropriate Hertz frequencies, 
and speech recognition scores using the 
Maryland CNC Test to ascertain the presence or 
absence of recognizable defective hearing in 
the right ear, as well as the etiology of any 
hearing loss found.  

The otolaryngologist should evaluate the 
veteran's right ear to determine the etiology 
of any right ear disability found.  A complete 
medical history must be taken.  

The examiner must be informed of the 
following:

The veteran has related a pre-service history 
of head trauma as a toddler, seizures as a 
child and two motor vehicle accidents in 1979, 
and 1986 respectively.  The veteran's service 
medical records are unavailable; however, the 
veteran has provided credible lay statements 
to support his contention of an inservice 
right ear injury.  It has been stated that the 
veteran perforated his right ear blowing his 
nose during an upper respiratory infection in 
1995 during service.  It was also stated that 
a blank round was shot off near the veteran's 
head, causing him pain.  

The examiner must provide an opinion 
as to the cause of any right ear 
disability found, to include whether 
it is at least as likely as not that 
any disability found was due to or 
aggravated by a perforation of the 
right ear during an upper 
respiratory infection in 1995 or to 
having a weapon discharge a few feet 
away from the veteran's head in 
1995.  The examiner must offer 
complete rationale for all opinions 
and conclusions reached.  

3.  After the development requested 
above has been completed to the 
extent possible, the RO should again 
review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and representative, if 
any, should be furnished a 
supplemental statement of the case 
and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





